By the Court, Shafter, J.
This appeal is from an order overruling plaintiff’s objections to defendant’s motion for settlement of a statement on motion for new trial, and ordering said statement to be settled.
The order is not appealable. It was made in the course of proceedings taken with a view to a new trial, and is no more the subject of appeal than the order made in the course of the same proceedings fixing the 13th of February, 1865, as the day for settling the statement.
Further, there is no specification of grounds in the statement accompanying the appeal. The appeal is not based alone upon the affidavit contained in the record, but upon the affidavit aided, by a statement of facts aliunde, and is within the principle of Haggin v. Clark, 28 Cal. 162.
The appeal is dismissed.